Citation Nr: 0604651	
Decision Date: 02/17/06    Archive Date: 02/28/06	

DOCKET NO.  04-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to August 30, 
2002, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 

2.  Entitlement to an effective date prior to August 30, 
2002, for service connection for an adjustment disorder with 
mixed anxiety and depressed mood secondary to service-
connected skin disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that an attempt was made to inform the 
veteran with respect to the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002), in 
accordance with the requirements set forth in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), by letter dated in January 
2004.  A review of that letter reflects that it informs the 
veteran that he had recently filed a claim for an increased 
evaluation for his skin disorder and for his psychiatric 
disorder.  The letter goes on to inform the veteran of what 
the evidence must show to establish entitlement to service 
connection.  The letter was provided to the veteran after the 
March 2003 RO decision which granted service connection for 
an adjustment disorder with mixed anxiety and depressed mood 
and TDIU, effective August 30, 2002. 

The issues before the Board relate to the effective dates 
assigned for service connection for the psychiatric 
disability and TDIU, which are downstream issues of service 
connection for a psychiatric disorder and entitlement to 
TDIU.  In order to apply VAOPGCPREC 8-2003 (Dec. 22, 2003), 
which provide an exception to additional VCAA notice for 
downstream issues, there must have been adequate VCAA notice 
on the upstream issue.  The January 2004 VCAA letter does not 
address TDIU and, although it provides information regarding 
what the evidence must show to establish entitlement to 
service connection, it does not inform the veteran that it is 
providing him any notice with respect to the issue of service 
connection for an acquired psychiatric disorder.  Further, it 
was provided to the veteran after the grant of service 
connection for the acquired psychiatric disorder had already 
been made.  Therefore, the Board concludes that the veteran 
has not received adequate VCAA notice with respect to the 
issues currently before the Board.

During the veteran's personal hearing in October 2005, at 
page 2, the veteran's representative indicated a desire to 
have one of the issues on appeal characterized as entitlement 
to an effective date prior to August 30, 2002, for TDIU.  The 
Board has thus recharacterized the issue as requested in 
light of the veteran's July 2003 notice of disagreement which 
reflects disagreement with the August 30, 2002, effective 
date assigned for TDIU.  At page 4 of the hearing transcript 
the representative indicates a belief that the veteran was 
entitled to an earlier effective date for TDIU under 
38 C.F.R. § 4.16(b) (2005) based on an extraschedular 
consideration.

In a statement submitted by the veteran in December 1996 he 
indicated that his skin condition occurred so regularly and 
treatment was so extensive that he could not work.  

The report of a May 1997 private psychological evaluation 
reflects that the veteran had an adjustment disorder with 
mixed emotional features related to his skin disorder and his 
Global Assessment of Functioning (GAF) was 35.  The report of 
a December 1997 VA psychiatric examination reflects that the 
veteran had a mood disorder secondary to his 
service-connected skin disorder, that his GAF was 50, and 
that he was unable to keep a job.  

An extraschedular rating under 38 C.F.R. § 4.16(b) must be 
considered where the issue is raised by the claimant or the 
record.  VAOPGCPREC 6-96.  Once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to TDIU.  
VAOPGCPREC 12-2001 (July 6, 2001); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

In light of the above, the appeal is REMANDED for the 
following:

1.  Provide the veteran VCAA notification 
with respect to the issues of entitlement 
to effective dates prior to August 30, 
2002, for TDIU and service connection for 
an adjustment disorder with mixed anxiety 
and depressed mood in accordance with 
Pelegrini.

2.  Readjudicate the claims in light of 
VAOPGCPREC 6-96; VAOPGCPREC 12-2001 and 
38 C.F.R. § 4.16(b).  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

